DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Applicant's amendments and remarks, filed on 10/07/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, and 4 are under examination. 
Claim 3 is cancelled. Claims 5-20 remain withdrawn. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application claims the benefit of Taiwan application serial No.  104144178, filed on December 29, 2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is maintained.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.

Guidance Step 1 
The invention (claim 1 being representative) is directed to a method for evaluating a risk of liver cancer. Therefore, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) 
wherein the methylation level of APC gene is calculated from the following formula: 2^(Ct(j-actin)-Ct(APC))x 1000, the methylation level of COX2 gene is calculated from the following formula…;
calculating a predicted score A according to the methylation levels of APC gene, COX2 gene, RASSF1A gene and miR-203 gene, wherein the predicted score A is based on the methylation levels of APC gene, COX2 gene, RASSFIA gene and miR-203 gene and calculated by the following formula: predicted score A = exp (predicted value A) / (1+exp (predicted value A)), wherein the predicted value A = Xi+X2xln(APC)+X3xln(COX2)+X4xln(miR-203)+ X5 xln(RASSF1 A)…; 
evaluating the risk level of liver cancer in the subject according to the predicted score A, wherein the predicted score A that is higher than a pre-confirmed reference value indicates that the subject is at risk for liver cancer
With regards to the above steps, they can all be reasonably performed by the human mind of a scientist or engineer, e.g. using a pen and paper, and include observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the claims do not even requires the use of a computer processor, and even if it did this would not negate the mental nature of these limitations because it would merely be used as a tool to perform the otherwise mental processes. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). 
Additionally, the calculating, and evaluating steps are interpreted as a mathematical concept because they explicitly require mathematical calculations. It is additionally noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. See 2019 PEG Section I, 84 Fed. Reg. at 52. Therefore, these steps clearly fall within the “mathematical concepts” grouping. See also Section I of the 2019 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following non-abstract steps/elements:
detecting methylation levels of APC gene, COX2 gene, RASSFIA gene and miR-203 gene respectively in a bio-sample from the subject by quantitative methylation-specific polymerase chain reaction (quantitative methylation-specific PCR, qMSP), combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis
In this case, the detecting step merely provides data for use by the abstract idea and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Additionally, an updated review of the prior art teaches that the physical assay methods now being claimed (e.g. quantitative methylation-specific PCR, combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis) 
Dependent claims 2 and 4 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claim 2 further limits the specificity of the abstract idea (e.g. comparing methylation levels, specific prediction calculations using specific equations, etc). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Claim 4 further limits the primer-pairs used in detecting methylation level and thus amounts to routine data collection and insignificant extra-solution activity, as discussed above. For these reasons, the dependent claim(s) is/are also not patent eligible. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 10/07/2021, have been fully considered but are not persuasive for the following reasons.  
Applicant appears that the claims are now patent eligible because the newly recited detecting step is limited to physical steps that cannot be performed by the human mind (e.g. quantitative methylation-specific PCR, combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis). In response, as discussed above, the detecting step merely provides data for use by the abstract idea and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).  Furthermore, a review of the prior art teaches that the newly recited limitations are routine and conventional. For example, Moribe et al. (IDS filed 02/03/20216) teaches quantitative methylation-specific 
Applicant continues to argue that the claimed invention provides an improvement to the technology, namely by evaluating cancer risk level at a high sensitivity [citing the specification [00144-00151] as evidence. In response, MPEP 2106.04(d)(1)  is clear that the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. In this case, the claimed method does not recite a technical improvement in a computer processor, but rather relies on the abstract idea to provide “better data” as a result of mathematical computations. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for cancer risk evaluation. Regardless, the guidance to be followed provides examples of when “a judicial exception has not been integrated into a practical application” and one such instance is when the judicial exception “includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55. 
In summary, the focus of the claims is not an improved computer or [device] but on the improved mathematical analysis in order to generate “better data”. As such, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). For at least these reasons, the rejection is maintained. 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.
Amended claim 1 recites: “a) detecting methylation levels of APC gene, COX2 gene, RASSFIA gene and miR-203 gene respectively in a bio-sample from the subject by quantitative methylation-specific polymerase chain reaction (quantitative methylation-specific PCR, qMSP), combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis, wherein the methylation level of APC gene is calculated from the following formula: 2^(Ct(P-actin)-Ct(APC))x 1000, the methylation level of COX2 gene is calculated from the following formula: 2^(Ct(P-actin)-Ct(COX2))x 1000…”. 
The above step is problematic because although it has been amended to further limit the detecting to be performed by physical assays (e.g. PCR, COBRA, pyrosequencing, NGS) it ALSO recites a “wherein” clause that further limits the detecting to require mathematically calculating a methylation level of APC gene using a formula. Therefore, in light of this ambiguity, it is unclear whether applicant intends for the “detecting” step to encompass physically detecting methylation levels (using physical assays and/or reagents) or a mathematical calculating methylation levels (using a formula), which are clearly different types of limitations. Clarification is requested via amendment. The examiner suggests, 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619